EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Shareholders Flushing Financial Corporation We have issued our reports dated March 15, 2012, with respect to the consolidated financial statements and internal control over financial reporting included in the Annual Report of Flushing Financial Corporation and subsidiaries on Form 10-K for the year ended December 31, 2011.We hereby consent to the incorporation by reference of said reports in the Registration Statements of Flushing Financial Corporation on Forms S-8 (File Nos. 33-98202, effective October 16, 1995; 333-125358, effective May 31, 2005; 333-136669, effective August 16, 2006, 333-151185, effective May 23, 2008, 333-151187, effective May 23, 2008, 333-163010, effective November 11, 2009 and 333-176064, effective August 4, 2011), and Form S-3 (File Nos. 333-155762, effective January 8, 2009 and 333-170680, effective November 18, 2010). /S/ GRANT THORNTON LLP New York, New York March 15, 2012
